PER CURIAM.
The order denying the appellant’s motion to set aside the final judgment [see Fla.R. Civ.P. 1.540(b)] entered below is affirmed as no excusable neglect or mistake is shown on this record sufficient to reverse the above trial court ruling, Schwab & Co. v. Breezy Bay, Inc., 360 So.2d 117 (Fla. 3d DCA 1978); see Rinieri v. News Syndicate Co., 385 F.2d 818, 823 (2d Cir.1967); Usery v. Weiner Bros., 70 F.R.D. 615 (D.C.Conn.1976). The appellant’s second contention upon this appeal is rejected on the ground that the appellant failed to raise such contention below in her motion to set aside the final judgment. Mariani v. Schleman, 94 So.2d 829, 831 (Fla.1957).
Affirmed.